DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 Applicant’s arguments, see PAGES 7-9 , filed 12/15/2020, with respect to the rejection(s) of Claims 1- 6,8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittlestadt et al (US 6430434) in view of Revie et al (US 2008/0269596).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plaskos et al (US 2017/0042557)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 8-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittlestadt et al (US 6430434) in view of Plaskos et al (US 2017/0042557)
As to claim 1, Mittlestadt et al teaches the method for re-registration between a robotic coordinate system and an image data set (a method for re-registration between a robotic coordinate system and an image data set, abstract), said method comprising: 
providing an image data set that has been registered within a robotic coordinate system based upon an initial bone position with the robotic coordinate system (Referring to FIG. 4, a femur bone 20 is shown with a proximal bone marker 22 and a distal bone marker 24 attached thereto.  The attachment of proximal bone marker 22 and distal bone marker 24 to bone 20 is preferably made intraoperatively and subsequently to bone 20 being first registered to the coordinate system of a surgical robotic arm that proximal bone marker 22 and distal bone marker 24 can be attached to bone 20 prior to registration of bone 20 to the coordinate system of the surgical robotic arm; column 5 lines 60-column 6 lines 1-14); 
providing a first recovery marker and a second recovery marker installed in the bone ( The intraoperatively attached fiducial markers are used to define at least three conserved points which are fixed relative to the bone, column 2 lines 30-36), Note that Mittlestadt teaches the three conserved points are defined by two implanted fiducial markers.  Preferably, at least one fiducial is implanted after the image data set of the bone, (which represents the shape of the bone), has been created; column 2 lines 43-47); 
locating a point and line fixed relative to the initial bone position prior to any detectable change in bone position from the initial bone position wherein the  (P1, P2, and P3 remain fixed 
relative to bone 20; figure 5 note that the line is the x-axis ; proximal bone marker 22; figure 1) point is defined using the first recovery marker and the line defined using the series of points; (column 6 lines 23-51) assembled to the bone and the line segment is defined by using a second recovery marker 
While Mittlestadt et al teaches in figure 1 a divot with series of points, Mittlestadt et al fails to teach, “said second recovery marker having an elongated groove that facilitates a collection of a series of points along the groove and sliding a distal end of a digitizer in the elongated groove to collect a series of points”.
 However, Plaskos et al teaches a fixation assembly that includes the illustrated anchor element 320 has an elongated body 322 that is at least part hollow and includes a first open end 324 and an opposing second closed end 326.  The first open end 324 can include a first locking or locating feature 326, such as a notch, for forming a keyed type coupling with a guide element 330 using the fixation pins 310 are slidingly received through the holes 328 in the body 322 so that they can pass completely there through into the femur 2 (paragraph [0064],[0072],[0081],[0114]).Additionally, Acquisition or data points are also taken for the femur bone 2 and more particularly, the pointer 160 is moved along the distal surfaces of the femur bone 2.  In all of these steps, the digitization occurs by locating and logging a selected bone surface point in the three-dimensional coordinate system 170 and by using the data processing system.  In other words, the pointer tip 164 is moved along the bone surface and coordinate data are gathered for use in generating a morphological model of that bone portion (paragraph [0055]).
It would have been obvious before the effective filing date of the claimed invention to use the series of landmark points along the groove  in order to increase the accuracy with respect to global implant positioning; accuracy with respect to bone cut surface reproducibility; flexibility in terms of implant 
As to claim 2, Mittlestadt et al teaches the  method of claim 1, wherein at least one of the first or second recovery markers is implanted after the image data set has been created ( the three conserved points are defined by two implanted fiducial markers.  Preferably, at least one fiducial is implanted after the image data set of the bone, (which represents the shape of the bone), has been created; column 2 lines 43-47). 
As to claim 3, Mittlestadt et al teaches the method of claim 1, wherein at least one of the first or second recovery markers is attached intraoperatively to the bone (column 2 lines 54-66). 
The limitation of claims 8-11, and 13-14 are addressed above.
As to claim 16, Plaskos et al teaches the system of claims 14 wherein the robotic system comprises a robotic arm and a mechanical digitizer arm wherein the mechanical digitizer arm is used to collect the point on the point recovery marker and the series of points on the groove recovery marker           (paragraph [0050],[0055]).
As to claim 17, Mittlestadt et al teaches the system of claims 14 wherein the bone is fixed relative to a robotic coordinate frame of the robotic system ( Referring to FIG. 4, a femur bone 20 is shown with a proximal bone marker 22 and a distal bone marker 24 attached thereto.  The attachment of proximal bone marker 22 and distal bone marker 24 to bone 20 is preferably made intraoperatively and subsequently to bone 20 being first registered to the coordinate system of a surgical robotic arm that proximal bone marker 22 and distal bone marker 24 can be attached to bone 20 prior to registration of bone 20 to the coordinate system of the surgical robotic arm; column 5 lines 60-column 6 lines 1-14).

As to claim 19, Plaskos teaches the method of claim 1 wherein the image data set is an image or model of the bone (paragraph [0048], [0055]).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664